

115 HR 7297 IH: Earl N. Williams, Sr., First Chance Act
U.S. House of Representatives
2018-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7297IN THE HOUSE OF REPRESENTATIVESDecember 13, 2018Mr. Danny K. Davis of Illinois introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Higher Education Act of 1965 to provide basic and emergency supplemental living
			 assistance grants under the student support services program.
	
 1.Short titleThis Act may be cited as the Earl N. Williams, Sr., First Chance Act. 2.Supplemental living assistance in the student support services programSection 402D of the Higher Education Act of 1965 (20 U.S.C. 1070a–14) is amended—
 (1)in subsection (b)— (A)in paragraph (5), by striking and at the end;
 (B)in paragraph (6), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
					
 (7)basic and emergency supplemental living assistance grants in accordance with subsection (f).; and (2)by adding at the end the following:
				
					(f)Basic and emergency supplemental living assistance grants
 (1)In generalIn carrying out the activities required under subsection (b)(7) with a grant received under this section, the recipient of such grant shall provide basic and emergency supplemental living assistance grants to assist students who are current participants in the student support services program offered by the institution (in this subsection referred to as eligible students)—
 (A)in the case of a basic supplemental living assistance grant, in covering reasonable, anticipated expenses necessary for the completion of an academic year of the students’ first undergraduate baccalaureate course of study; and
 (B)in the case of an emergency supplemental living assistance grant, in covering reasonable, unanticipated expenses necessary for the students to persist in college during such academic year.
 (2)Amount of grantsThe recipient may determine— (A)the appropriate division of the funds between basic and emergency supplemental assistance grants, except that funds shall be provided for both basic and emergency grants;
 (B)the amount of each such grant and the total grant funds that an eligible student may receive, except that a student may not receive more than a total of $500 in emergency supplemental assistance grants per academic year; and
 (C)the anticipated and unanticipated expenses referred to in paragraph (1) that such grants will cover based on the needs of eligible students, which—
 (i)may vary by factors including academic year, housing, parental status, location in urban or rural area, or other circumstances; and
 (ii)for an individual student, may cover— (I)any component of the cost of attendance for the student;
 (II)an allowance for actual or expected expenses incurred for dependent care that exceeds such expenses determined for the student under section 472(8);
 (III)an allowance for actual or expected expenses for transportation that exceeds such expenses determined for the student under section 472; and
 (IV)personal items or expenses not otherwise covered by the cost of attendance for the student. (3)Percentage of total fundsThe recipient may use not more than 2 percent of the funds awarded under this section for grants under this subsection.
 (4)Determination of needA grant provided to a student under this subsection shall not be considered in determining that student’s need for grant or work assistance under this title, except that in no case shall the total amount of student financial assistance awarded to a student under this title exceed that student’s cost of attendance by more than $500.
 (5)ConsultationIn making grants to students under this subsection, an institution shall ensure that adequate consultation takes place between the student support service program office and the institution’s financial aid office.
 (6)Supplement, not supplantFunds received by a grant recipient that are used under this subsection shall be used to supplement, and not supplant, non-Federal funds expended for student support services programs.
 (7)FundsFor a fiscal year for which the funds allocated for projects authorized under this section from the amounts appropriated pursuant to the authority of section 402A(g) exceeds the funds allocated for such purpose for fiscal year 2019, not more than 2 percent of such excess funds may be made available for grants under this subsection.
 (8)DefinitionIn this subsection, the term cost of attendance has the meaning given the term in section 472.. 